Title: From John Adams to John Taylor, 23 August 1814
From: Adams, John
To: Taylor, John



No. 12
Dear Sir
Quincy August 23. 1814

You “are unable to discover in our form of Government any resemblance of Aristocracy.”
As every branch of Executive Authority committed or entrusted, exclusively to One, resembles and is properly called a Monarchical Power; &  Government in proportion as its Powers legislative or Executive are lodged in One, resembles Monarchy: So whatever Authority or Power of making or executing Laws is exclusively vested in a Few is properly called Aristocratcical; and a Government, in proportion as it is constituted with Such Powers, “resembles” Aristocracy.
Now, Sir, let me ask you, whether you can discover no “resemblance of Aristocracy in our Form of Government?”  Are not great, very great, important, and essential, Powers, entrusted to a Few? a very few? Thirty four Senators, composed of two Senators from each State, Are an integral Part of the Legislature which is the Representative Sovereignty of Seven or Eight millions of the People in the United States. These thirty four Men possess an absolute Negative on all the Laws of the Nation. Nor is this, all. These few, these very few, thirty four Citizens only in Seven or Eight Millions have an absolute Negative upon the Executive Authority in the Appointment of all Officers in the Diplomacy, in the Navy the Army, the Customs Excises and Revenues. They have, moreover an absolute negative on all Treaties with foreign Powers; even with the Aboriginal Indians. They are also an absolute Judicature in all Impeachments, even of the Judges. Such are the Powers in Legislation in Execution and in Judicature, which in our form of Government are committed to thirty four Men.
If, in all these mighty Powers, and “exlusive Priviledges” you can “discover no Resemblance of Aristocracy” When and where did any “Resemblance of Aristocracy ever exist? The Triginte Virs of Athens and the Decemvirs of Rome, I acknowledge “resembled Aristocracy” Still more: But the Lords of Parliament in England do not resemble it, So much. Nor did the Nobility in Prussia, Germany, Russia, France or Spain possess Such Powers. The Palatines in Poland, indeed!—
How are these Thirty four Senators appointed? Are they appointed by the People? Is the constitution of them democratical? They are chosen by the Legislatures of the Several States. And who are the Legislatures of the Seperate States? Are they the People? No. They are a Selection of the best Men among the People, made by the People themselves. That is they are the very αριστοί of the Greeks. Yet there is Something more. These Legislatures are composed of two Bodies; a Senate and an House of Representatives, each assemly differently constituted. The Senates more nearly “resembling Aristocracy,” than the Houses. Senators of the United States are chosen, in Some States, by a Convention of both Houses: in others by Seperate independent, but concurrent Votes. The Senates, in the former, have great Influence, and often turn the Vote: in the latter, they have an Absolute Negative in the Choice.
Here are refinements upon refinements of “resemblances of Aristocracy”; a Complication of Checks and ballances, evidently intended, beyond any Constitution of Government, that I can at present recollect. Whether an exact ballance has been hit, or whether an exact ballance, will ever be hit, are different questions. But in this I am clear, that the nearer, We approach to an exact Ballance, the nearer We Shall approach to “Moral Liberty” if I can understand the Phrase.
We have agreed to be civil and free. In my Number Thirteen I will very modestly hint to you, my humble Opinion of the point where your principal Mistake lies. Meantime I am your very friendly
John Adams